Citation Nr: 1340039	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  05-12 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation.  

2.  Entitlement to service connection for depression, to include as secondary to a back disability.  

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to a back disability.  

4.  Entitlement to service connection for brain hemorrhage.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for amyotrophic lateral sclerosis.  


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse
ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978 and from August 1983 to January 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2004, March 2005, and September 2011 rating decisions by the North Little Rock Department of Veterans Affairs (VA) Regional Office (RO).  In January 2006, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The claims for service connection for a back disorder, depression and a bilateral leg disorder were before the Board in February 2007 and February 2009 when they were remanded for additional development.  

In February 2011, the Board issued a decision that denied the Veteran's claims for service connection for a back disorder, depression and a bilateral leg disorder.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the February 2011 Board decision, and remanded the matters to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  
In April 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2012, and an addendum opinion was received in October 2012.  

In February 2013, the Board again issued a decision that denied the Veteran's claims for service connection for a back disorder, depression and a bilateral leg disorder.  He again appealed that decision to the Court.  In July 2013, the Court vacated the February 2013 Board decision, and remanded the matters to the Board for further action consistent with a Joint Motion by the parties.  

As addressed in the Board's February 2013 decision, the Veteran's claim for service connection for depression is distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for posttraumatic stress disorder (PTSD) encompass claims for service connection for all psychiatric disorders) as the RO separately adjudicated the claim for service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records show that he served in Germany from December 1983 to November 1986.  In written contentions and sworn testimony to the undersigned, the Veteran has asserted that he has a current back disability as a result of a fall from a tank during his second period of active duty in Germany in 1985.  Notably, the service treatment records from his second period of active duty are unavailable.  The record contains a July 2004 statement from a fellow service member who stated that he served with the Veteran in Germany and corroborated the 1985 fall from a tank, as well as statements from the Veteran's spouse, step-daughter and sister-in-law attesting to the 1985 fall from a tank.  The Veteran has also consistently related that he was placed on limited duty profile following the injury, and there is evidence of the Veteran's report of continuous back problems since service.  
The Veteran has been variously diagnosed with disorders of the back, including but not limited to the following: lumbar spondylosis, spondylolisthesis, sacroilitis, osteoporosis, scoliosis, degenerative joint disease of the lumbar and thoracic spines, degenerative disc disease of the lumbar spine, and compression deformities of the thoracic spine.  

Post-service evidence shows that the Veteran first complained of and began seeking treatment for his back in 1997.  See, e.g., August 1997 private treatment records noting the Veteran's complaint of occasional lower back pain and constant neck pain and stiffness, and providing a diagnosis of degenerative joint disease of the thoracic spine; see also January 2004 VA treatment record noting the Veteran's report of developing back problems within the last 7 to 8 years.  

In a February 2007 S.J. Benson, D.O., private treatment report, it was noted that the Veteran's primary problems stem from an old injury in 1984 while in Germany when he fell from a tank and reportedly has compression fractures in his back and has had chronic pain as a consequence.  The diagnoses included chronic back pain with previous fall injury while in the service with compression fractures in the thoracic spine.  

On August 2007 VA spine examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The VA examiner concluded that the Veteran's back disability was less likely as not related to the reported in-service injury, noting in pertinent part that there was no evidence of an injury to the back in the service treatment records.  The examiner further found that x-rays were consistent with the Veteran's age and strenuous physical work after discharge from service.  

February 2008 VA x-rays of the cervical spine found posttraumatic changes involving the C5 vertebra with possible old fracture versus a large anterior osteophyte extending from C5.  The radiologist noted that he could not exclude the possibility of a previous fracture involving the anterior aspect of C5 as it appears to be old.  

In a March 2009 VA examination addendum report, the examiner found that there was no evidence of trauma or fracture noted on spine films.  The mild degenerative changes shown on imaging are consistent with the Veteran's age and his strenuous post-service work history.  On this basis, the examiner concluded that his earlier August 2007 opinion was unchanged, and opined that the Veteran's current back condition was less likely as not caused by or a result of his in-service back injury.  

In an October 2010 VA treatment record, it was noted that the Veteran suffers from collapsed vertebrae and fractured vertebrae times two.  

In a June 2012 VHA opinion, it was opined that after a review of the Veteran's records, his currently diagnosed back disability is not attributed to injuries sustained from his fall from a tank during service.  

In an October 2012 VHA addendum opinion, it was noted that if it is assumed the Veteran has compression vertebra, the condition is quite painful and deliberating, at least in the beginning, and he should have been laid off his duties in-service for days to weeks.  It was noted that the Veteran's other spine disorders exist in most of the population of the country and they go along with work, position at work, and the wear and tear of life.  The medical expert concluded that the Veteran's back disability was not attributable to injuries sustained from his fall from a tank during service (in 1985).

In December 2012, the Veteran's representative submitted treatise evidence, including regarding vertebral compression fractures, wherein it was indicated that compression fractures more commonly occur in the thoracic spine, and while osteoporosis is the most common cause, such fractures may also be caused by trauma or metastatic tumors.  The treatise evidence also stated that people with healthy spines most commonly suffer vertebral compression fractures through severe trauma, such as a car accident, sports injury or a hard fall.  Occasionally, a vertebral compression fracture can be present with either minor symptoms or no symptoms.  

In the July 2013 Joint Motion, it was noted that the October 2012 VHA addendum opinion did not account for the above-noted treatise evidence on vertebral compression fractures (which it could not since it was associated with the claims file until after the opinion was provided).  Moreover, the opinion did not address the radiological evidence the Veteran has a history of a compression fracture of his vertebrae.  Accordingly, it was found that the Veteran was not afforded an adequate medical examination.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In light of VA's heightened duty to assist the appellant in developing his claim since his service treatment records from his second period of active duty are presumed lost or destroyed, and the July 2013 Joint Motion, and the conflicting evidence of record, the Board finds that the matter of service connection for a back disorder must be remanded to provide the Veteran an adequate examination, to include consideration of treatise evidence submitted by the Veteran in support of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Because the claims of secondary service connection for depression and a bilateral leg disorder are inextricably intertwined with the claim of service connection for a back disorder, appellate consideration of those matters is deferred pending resolution of the claim relating to a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Finally, in August 2012, the Veteran submitted a notice of disagreement with a September 2011 rating decision denying service connection for brain hemorrhage, PTSD, and amyotrophic lateral sclerosis.  The RO has not issued a statement of the case in response to the notice of disagreement.  Under these circumstances, the Board is required to remand the matters for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (2004).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the statement of the case is issued.  

Accordingly, the case is REMANDED for the following action:

1. Regarding the matters of service connection for brain hemorrhage, PTSD and amyotrophic lateral sclerosis, the RO should issue an appropriate statement of the case in the matters.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded an opportunity to do so.  If he timely perfects an appeal in the matters, they should be returned to the Board.  

2. The RO should then arrange for a VA spine examination of the Veteran to determine the nature, severity, and etiology of his back disorder(s).  The claims file must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not that any back disability was incurred in service, to include as a result of a fall from a tank.  

In providing this opinion, the examiner is asked to address the treatise evidence submitted by the Veteran in support of his claim, and specifically whether the Veteran could have sustained a vertebral compression fracture as a result of the fall from a tank, even if with minor or no symptoms as the treatise evidence indicates, while also addressing the post-service evidence suggesting a previous fracture on radiographic films.  

A full explanation for any opinion provided should be expressed, and in doing so, the Veteran's documented medical history, as well as the history he reports, should be acknowledged.  
3. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



